Case 1:21-cr-00131-JRS-MJD Document 1 Filed 04/20/21 Page 1 of 3 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA,
Plaintiff,
V.
JOSHUA D. JUDE,

Defendant.

The Grand Jury charges that:

FILED

INDIANAPOLIS DIVISION

) APR 20 eur
US. oy eps... :

) INDIANA S OFFIgg

' VLIS. INDIAN 4

) CAUSE NO.

)

ORF

21 -¢-O1 32+. «-MID

INDICTMENT
COUNT 1

18 U.S.C. § 922(g)(1)
Possession of a Firearm by a Convicted Felon

On or about October 24, 2020, within the Southern District of Indiana, JOSHUA D.

JUDE, the defendant herein, did knowingly possess in commerce and affecting commerce a

firearm, to wit: a Smith & Wesson .45 caliber handgun, after having been knowingly convicted

of a crime punishable by a term of imprisonment exceeding one (1) year, to wit:

Unlawful Possession of a Firearm by a Convicted Felon in cause number 18-cr-00104-

JMS-DML, Southern District of Indiana on or about August 2, 2018, and/or

Intimidation and Battery in cause 49G25-1109-FB-065859, Marion County, Indiana on or

about April 4, 2012.

In violation of Title 18, United States Code, Section 922(g)(1).
Case 1:21-cr-00131-JRS-MJD Document 1 Filed 04/20/21 Page 2 of 3 PagelD #: 2

COUNT 2
18 U.S.C. § 922(g)(1)
Possession of a Firearm by a Convicted Felon

On or about December 22, 2020, within the Southern District of Indiana, JOSHUA D.
JUDE, the defendant herein, did knowingly possess in commerce and affecting commerce a
firearm, to wit: a Smith & Wesson .45 caliber handgun, after having been knowingly convicted
of a crime punishable by a term of imprisonment exceeding one (1) year, to wit:

Unlawful Possession of a Firearm by a Convicted Felon in cause number 18-cr-00104-

JMS-DML, Southern District of Indiana on or about August 2, 2018, and/or

Intimidation and Battery in cause 49G25-1109-FB-065859, Marion County, Indiana on or

about April 4, 2012.

In violation of Title 18, United States Code, Section 922(g)(1).

FORFEITURE

1. Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally
and/or civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), as part of any sentence imposed.

2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the
offense set forth in Counts | or 2 of this Indictment, the defendant shall forfeit to the United
States “any firearm or ammunition involved in” the offense.

3. The property subject to forfeiture includes, but is not necessarily limited to, the

following:
Case 1:21-cr-00131-JRS-MJD Document1 Filed 04/20/21 Page 3 of 3 PagelD #: 3

a. One Smith & Wesson .45 caliber handgun; and

b. Any ammunition associated with the offense.

4. In addition, the United States may seek civil forfeiture of the property described
above in paragraph 3 pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461(c).

 

JOHN E. CHILDRESS
Acting United States Attorney

By:

 

Pamela S. Domash
Assistant United States Attorney
